DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 14/567,388, filed on May 7, 2015.
It is noted that the examiner has not found any conspicuous statement by the applicant that identifies the parent application 14/567,388 containing a perfected foreign priority document with an English translation of the said document to be applicable in the instant patent application. See MPEP § 2152.06(C) & 37 CFR 1.55(h).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on March 5, 2020.  These drawings are accepted.

Election/Restrictions
Applicant’s election of Species I (Fig. 24A) from 1st group, Species I (Fig. 22) from 2nd group, Species II (Figs. 2A and 3A) from 3rd group, Species I (Figs. 27A, 28A, and 28B) from 4th group, and Species II (Fig. 23B) from 5th group, corresponding to claims 2 - 7, in the reply filed on February 16, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 13, 2020 and September 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites the subject matter "wherein the first transistor comprises a semiconductor film comprising an oxide semiconductor". Claim 4 depends from claim 2. Claim 2 recites in part, the subject matter "a first transistor, the first transistor comprising a gate, a backgate and an oxide semiconductor film between the gate and the backgate". Claim 2 establishes that an oxide semiconductor film is both a semiconductor film and also a material made of an oxide semiconductor. Claim 4 contains subject matter already established in claim 2, but re-written in a different way that does not further limit the claimed invention.
Claim 7 recites the subject matter "wherein the first transistor comprises a semiconductor film comprising an oxide semiconductor". Claim 7 depends from claim 5. Claim 5 recites in part, the subject matter "a first transistor, the first transistor comprising a gate, a backgate and an oxide semiconductor film between the gate and the backgate". Claim 5 establishes that an oxide semiconductor film is both a semiconductor film and also a material made of an oxide semiconductor. Claim 7 contains subject matter already established in claim 5, but re-written in a different way that does not further limit the claimed invention.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (USP App. Pub. No. US 2013/0069068 A1), hereinafter as Miyake.

Regarding claim 2, fig. 3A of Miyake discloses a light-emitting device comprising:
a pixel (¶¶ 78+) comprising:
a first transistor (113), the first transistor comprising a gate (left side gate of 113), a backgate (right side gate) and an oxide semiconductor film between the gate and the backgate (claims 3 and 9);
a second transistor (111) comprising a gate (top gate of 111);
a third transistor (117) comprising a gate (left gate of 117);
 a capacitor (121); and
a light-emitting element (EL, 140),
wherein each of the second transistor and the third transistor does not comprise a backgate (as seen in fig 3A),
wherein one of a source and a drain of the first transistor (bottom S/D of 113) is electrically connected to the light-emitting element,
wherein a first electrode of the capacitor (top electrode of 121) is electrically connected to the gate of the first transistor,
wherein a second electrode of the capacitor (bottom electrode of 121) is electrically connected to the one of the source and the drain of the first transistor,
wherein one of a source and a drain of the second transistor (right side of source/drain of 111) is electrically connected to the gate of the first transistor,

wherein one of a source and a drain of the third transistor (top source/drain of 117) is electrically connected to the second electrode of the capacitor.

Regarding claim 3, Miyake discloses the light-emitting device according to claim 2, Miyake discloses further comprising a second capacitor (122),
wherein a first electrode of the second capacitor (top electrode of 122) is electrically connected to the backgate of the first transistor, and
wherein a second electrode of the second capacitor (bottom electrode of 122) is electrically connected to the one of the source and the drain of the first transistor.

Regarding claim 4, Miyake discloses the light-emitting device according to claim 2, Miyake discloses wherein the first transistor comprises a semiconductor film comprising an oxide semiconductor (claims 3 and 9; ¶¶ 27 & 28).

Regarding claim 5, fig. 3A of Miyake discloses a light-emitting device comprising:
a pixel (¶¶ 78+) comprising:
a first transistor (113), the first transistor comprising a gate (left side gate of 113), a backgate (right side gate) and an oxide semiconductor film between the gate and the backgate (claims 3 and 9);
a second transistor (111) comprising a gate (top gate of 111);
a third transistor (117) comprising a gate (left gate of 117);
a capacitor (121); and

wherein each of the second transistor and the third transistor does not comprise a backgate (as seen in fig 3A),
wherein one of a source and a drain of the first transistor (bottom S/D of 113) is directly connected to the light-emitting element,
wherein a first electrode of the capacitor (top electrode of 121) is directly connected to the gate of the first transistor,
wherein a second electrode of the capacitor (bottom electrode of 121) is directly connected to the one of the source and the drain of the first transistor,
wherein one of a source and a drain of the second transistor (right side of source/drain of 111) is directly connected to the gate of the first transistor,
wherein the other of the source and the drain of the second transistor (left side of source/drain of 111) is directly connected to a wiring (151) to which a potential of an image signal is supplied (¶ 151), and
wherein one of a source and a drain of the third transistor (top source/drain of 117) is directly connected to the second electrode of the capacitor.

Regarding claim 6, Miyake discloses the light-emitting device according to claim 5, Miyake discloses further comprising a second capacitor (122),
wherein a first electrode of the second capacitor (top electrode of 122) is electrically connected to the backgate of the first transistor, and
wherein a second electrode of the second capacitor (bottom electrode of 122) is electrically connected to the one of the source and the drain of the first transistor.

Regarding claim 7, Miyake discloses the light-emitting device according to claim 5, Miyake discloses wherein the first transistor comprises a semiconductor film comprising an oxide semiconductor (claims 3 and 9; ¶¶ 27 & 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner




/Hoang-Quan Ho/Primary Examiner, Art Unit 2818